Case 6:20-cr-00084 Document 7 Filed on 09/23/20 in TXSD Page 1 of 2

UNITED STATES DISTRICT COURT

United States Courts
Southern District of Texas
FILED

SOUTHERN DISTRICT OF TEXAS

VICTORIA DIVISION | SEP 23 2020
David J. Bradley, Clerk of Court

UNITED STATES OF AMERICA § |

§

v. § CRIMINAL NUMBER V-20-84S

§
JOE ANTHONY RODRIGUEZ §
MARVIN DENISON §
JONATHAN RAY MESA §

SUPERSEDING INDICTMENT

THE GRAND JURY CHARGES THAT:
COUNT ONE
Between on or about May 1, 2020, and on or about May 13, 2020, in the Victoria

Division of the Southern District of Texas and elsewhere within the jurisdiction of the Court, the
defendants,

JOE ANTHONY RODRIGUEZ,

MARVIN DENISON
and JONATHAN RAY MESA,

did knowingly and intentionally conspire with each other, and with other persons known and
unknown to the Grand Jury, to possess with intent to distribute a controlled substance. This

violation involved more than fifty (50) grams of a mixture or substance containing a detectable

amount of methamphetamine, a Schedule II controlled substance.
Case 6:20-cr-00084 Document 7 Filed on 09/23/20 in TXSD Page 2.0f 2

In violation of Title 21, United States Code, Sections 846, 841(a)(1); 841(b)(1)(B).

Os

A TRUE BILL:
ORIGINAL SIGNATURE ON FILE

FOREPERSON OF THE GRAND JURY

RYAN K. PATRICK
UNITED STATES ATTORNEY

By: ate

PATTI HUBERT BOOTH
' Assistant United States Attorney

 
